TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 13, 2016



                                      NO. 03-16-00317-CV


                                  Theophilus Natter, Appellant

                                                 v.

                     Texas Department of State Health Services, Appellee




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on February 18, 2016. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

order. Therefore, the Court affirms the trial court’s order. Appellant shall pay all costs relating

to this appeal, both in this Court and the court below.